CARPENTER, J.
This is an action brought -by Gerard Tanguay of Woon-socket, in the County of Providence and State of Rhode Island, against the Warwick Chemical Company, to recover for personal injuries sustained while riding in an automobile owned by the Warwick Chemical Company and driven by one Butler, an employee of the defendant company.
The matter was tried before a jury and the jury returned a verdict for the defendant. A motion for a new trial, alleging the usual grounds, was filed by the plaintiff in due time, and the matter is now before this Court on said motion.
The plaintiff, while riding with said Butler, was thrown from the automobile and injured. Butler was also thrown from the automobile and died as a. result.
•It- appeared in the course of the trial from the evidence and the answers of the jury to special findings that the jury found that the plaintiff and Butler were fellow servants, and the jury found for the defendant as a result. There was no evidence of negligence on the part of the plaintiff, but there was considerable evidence that Butler, the -driver of the automobile, was - negligent. The case narrowed down to the question as to whether or not Butler and Tanguay were fellow servants.
The Court instructed the jury as to the fellow servant doctrine and if the instructions of the Court to the jury were without error, then the jury were justified in returning the verdict that they did from the uncontradicted evidence in the case. If the Court was in error, then the verdict should be set aside, but this Court cannot correct any error in its instructions as to the law.
- For plaintiff: Kennedy & Greene,
i For defendant: Hinckley, Allen, Til-linghast, Phillips & Wheeler.
Therefore, the motion for a new trial is denied. ■